
	

114 HRES 747 IH: Supporting the goals and ideals of May 23 as the “International Day to End Obstetric Fistula” to significantly raise awareness and intensify actions towards ending obstetric fistula.
U.S. House of Representatives
2016-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 747
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2016
			Ms. DeLauro (for herself, Mr. Deutch, Mr. Conyers, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Supporting the goals and ideals of May 23 as the International Day to End Obstetric Fistula to significantly raise awareness and intensify actions towards ending obstetric fistula.
	
	
 Whereas the United Nations has designated May 23 as the International Day to End Obstetric Fistula;
 Whereas obstetric fistula is a catastrophic childbirth injury which arises as a complication of obstructed labor;
 Whereas an estimated 2,000,000 to 3,000,000 women currently are afflicted by the devastating physical and social effects of obstetric fistula, a scourge of epidemic proportions;
 Whereas, as many as 50,000 to 100,000 new cases occur each year; Whereas historically, obstetric fistula affected women in the United States and around the world and advances in obstetric care and access to improved surgical techniques resulted in a drastic reduction in obstetric fistula by the early 20th century in the United States;
 Whereas today, obstetric fistula primarily affects the poorest women in the poorest parts of the world;
 Whereas obstetric fistula disproportionately affects women in sub-Saharan Africa and Asia and girls, some as young as 13 years old, who are subjected to child marriage and whose bodies are not fully capable of handling the demands of childbirth;
 Whereas obstetric fistula, which usually results in fetal death by asphyxia, occurs when the tissues that normally separate a woman's vagina from her bladder or rectum are destroyed by lack of oxygenated blood getting to the tissue in the pelvic floor and prolonged pressure from the fetal head trapped in the birth canal;
 Whereas obstetric fistula typically occurs due to a breakdown in health systems, namely when a woman does not have access to high-quality, comprehensive health services, emergency obstetric care or because she does not have the financial means, transportation, or access to surgical repair;
 Whereas left untreated, an obstetric fistula afflicts a woman with devastating physical conditions, including incontinence, painful ulcers, and constant and uncontrollable emission of offensive odors;
 Whereas these symptoms leave a woman indelibly and perpetually stigmatized by her condition; Whereas because obstetric fistula does not heal on its own, women affected by this condition are marginalized for the remainder of their lives;
 Whereas expelled from their communities and denied education and health care, obstetric fistula victims are left in desperate economic circumstances;
 Whereas victims also suffer social ostracism that results in involuntary divorce, exclusion from religious activities, deepening poverty, malnutrition, deteriorating physical health, depression, and despair;
 Whereas, as a result, victims are left defenseless and vulnerable; Whereas this social isolation compounds already existing problems such as illiteracy and lack of economic opportunities;
 Whereas because obstetric fistulas are not themselves fatal, millions of women live with this horrific condition and have been overlooked by the international medical community;
 Whereas obstetric fistula can be prevented when health systems function as they should, namely, women and their families are educated about the birthing process and are provided access to emergency obstetric care;
 Whereas today, doctors can surgically repair obstetric fistula with a low-cost, low-technology surgery;
 Whereas the impact of an obstetric fistula-repair surgery is immediate and consequential; Whereas women can be reintegrated into society and are afforded basic human necessities such as familial relationships, health care, and the opportunity to earn a living;
 Whereas the prevention, treatment, and ultimately the eradication of obstetric fistula will advance the emancipation and empowerment of women, strengthen families and communities, and improve the overall economic, educational, and social well-being of affected societies;
 Whereas basic interventions to identify and repair obstetric fistula have achieved meaningful and cost-effective results; and
 Whereas the nature of obstetric fistula, and the fact that it affects vulnerable women in poor and isolated communities which offer little or no access to obstetric care, demands a comprehensive, coordinated, long-term, international response focused on the prevention and treatment of obstetric fistula: Now, therefore, be it
	
 That the House of Representatives supports the goals and ideals of the “International Day to End Obstetric Fistula” to significantly raise awareness and intensify actions towards ending obstetric fistula.
		
